Case: 17-20512      Document: 00514539306         Page: 1    Date Filed: 07/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-20512                             July 3, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ADARRION DEONTE CHRISTIE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-117-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Adarrion Deonte Christie pleaded guilty to carjacking and to using,
brandishing, and discharging a firearm during and in relation to a crime of
violence; he received a within-guidelines sentence of 51 months in prison for
the carjacking and a consecutive 120-month sentence for the firearm offense.
On appeal, Christie contends that his sentence is procedurally unreasonable
because the district court failed to give reasons. We review a sentence to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-20512       Document: 00514539306          Page: 2     Date Filed: 07/03/2018


                                       No. 17-20512

determine whether the district court committed a significant procedural error,
including “failing to adequately explain the chosen sentence.” Gall v. United
States, 552 U.S. 38, 51 (2007).
       Because Christie did not object in the district court to the adequacy of
the reasons for the sentence, we review for plain error.                  United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). To prevail on plain
error review, Christie must show a forfeited error that is clear or obvious and
that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he makes such a showing, we have the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.; see also Rosales-Mireles v. United States, 138 S. Ct.
1897, 1905 (2018) (discussing plain error review and focusing on the
discretionary fourth prong). 1
       At sentencing, the district court listened to Christie’s arguments for a
lower sentence, including his time spent in state custody, for which he would
not receive credit against his federal sentence; his acceptance of responsibility
and admission to other offenses; and the likelihood of rehabilitation given his
youth and strong family support. Far from being a passive observer at the
hearing, the district judge was meaningfully engaged in the process, asking
questions and making comments throughout. The court’s statements at the
hearing reflect its concerns that Christie was the one who wielded a firearm
and caused serious injury to the victim, his acknowledgment that he had
participated in other violent crimes, and his inadequate explanations for
choosing to embark on a path of criminal activity. Even if the district court
“might have said more,” the record makes clear that the court considered “the


       1 Christie does not contest the actual calculation of the guidelines; further, we do not
reach the fourth prong because we conclude that the district court did not commit a clear or
obvious error.


                                              2
    Case: 17-20512    Document: 00514539306     Page: 3   Date Filed: 07/03/2018


                                 No. 17-20512

evidence and arguments,” and its statement of reasons for the sentence
imposed was “legally sufficient.” Rita v. United States, 551 U.S. 338, 358-59
(2007); see also Mondragon-Santiago, 564 F.3d at 360 (stating that the reasons
must be sufficient to permit the appellate court to conduct a meaningful
review). Thus, Christie has not shown a clear or obvious error with respect to
the adequacy of the reasons for the sentence imposed. See Puckett, 556 U.S. at
135. Moreover, Christie has not shown any limitations on the court’s reasons
affected his substantial rights, as he has not established that a more thorough
explanation would have resulted in a lower sentence.          See Mondragon-
Santiago, 564 F.3d at 364-65; United States v. Whitelaw, 580 F.3d 256, 263-64
(5th Cir. 2009) (a case involving an above-guidelines sentence concluding that
there is no effect on substantial rights when the district court’s reasoning can
be discerned from the record).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3